COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
IN THE INTEREST OF M. S. V., JR.,                               No. 08-20-00088-CV
MINOR CHILD,                                     §
                                                                  Appeal from the
                          Appellant.             §
                                                                 388th District Court
                                                 §
                                                           of El Paso County, Texas
                                                 §
                                                                (TC# 2012DCM10912)
                                                 §


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 2, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that Veronica Chavez Vara, Pro Se, prepare the Pro Se’s Brief and

forward the same to this Court on or before December 2, 2020.

       IT IS SO ORDERED this 16th day of October, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.